Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                 September 16, 2014


The Court of Appeals hereby passes the following order:

A15D0006. SATPAL SHIKH v. VIJAY K. VIG.

      Satpal Shikh and Vijay Vig were divorced in 2011. Vig subsequently filed a
motion for contempt, alleging Shikh had failed to pay sums ordered for alimony and
equitable division of property in the divorce decree. The trial court found Shikh in
contempt and ordered her to pay $94,228.50. Shikh filed an application for
discretionary appeal from this order.
      Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the
Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony cases.”
“[A]n appeal from the judgment in a contempt action seeking to enforce any portion
of [a] divorce decree other than child custody is ancillary to divorce and alimony and
falls within [the Supreme] Court’s jurisdiction over ‘divorce and alimony cases.’
[Cits.]” Rogers v. McGahee, 278 Ga. 287, 288 (1) (602 SE2d 582) (2004); see also
Morris v. Morris, 284 Ga. 748, 750 (2) (670 SE2d 84) (2008). Because this
application appears to fall within the Supreme Court’s jurisdiction, it is hereby
TRANSFERRED to that Court.
                                        Court of Appeals of the State of Georgia
                                                                         09/16/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.